PER CURIAM.
The appellant filed a rule 3.850 motion raising what appears to be three claims. We affirm the trial court’s denial of relief *419on all of the claims, but note with particularity that the appellant has raised a claim that section 893.13, Florida Statutes, is unconstitutional due to Shelton v. Secretary, Florida Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011). We deny this claim as well for the reasons set forth in Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). See State v. Adkins, 96 So.3d 412, 2012 WL 2849485 (Fla. July 12, 2012) (affirming the constitutionality of section 893.13).
AFFIRMED.
WOLF, DAVIS, and ROBERTS, JJ„ concur.